DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 12/8/2021. Claims 2 and 8 are cancelled. Claims 1, 3-7, 9-13 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are not persuasive, as they relate to the claim rejections under 35 U.S.C. 103, as will be discussed below. Accordingly, this action has been made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0239577 A1) in view of Chang et al (US 2015/0286722 A1).
As to claims 1, 7, and 13, Kim teaches a music search method, comprising:  
receiving a search condition from a client terminal (see [0036] and [0037] – user may search for music file according to tag information.  The written tag information is the search condition in the sense that it is supplied by the user.); 
searching for a music tag according to the search condition (see [0036]-[0038] – searching for music file according to tag information entered by the user.  Music is recommended to the user based on a tag comparison or similarity. Applicant is also directed to [0041], which discloses the group creation unit may search for and group one or more music files including tag information identical to or related to the written-tag information to create the music file group. This clearly suggests searching for a music tag alongside of the music file itself that corresponds to the tag entered by the user as search criteria.); 
acquiring a music list according to the music tag, wherein the music list comprises at least one music identifier (see [0041]-[0043] – music file group is created based on tag information.  Adding music files to a playlist.  A music file group consists of a list index and a name of the music file group (i.e. music identifier).)
sending a music search request to a third party, wherein the music search request comprises the music list (see [0046] – the music file group consisting of a list index and a name is provided by the user terminal to the music file providing server (i.e. third party).); and 
receiving from the third party at least one piece of music acquired according to the at least one music identifier in the music list (see [0051] – the play unit located within the user terminal may download a music file from the music file providing server (i.e. third party) for play. In [0052]-[0054], Kim teaches gathering music files according to user entered tag information such as an artist name. This name is used to find matching music files and are supplied to the user.).
Kim fails to specifically recite the music list comprises the at least one music identifier; and the music tag is determined according to music metadata, and the music tag is associated with the music identifier.
However, Chang teaches the music list comprises the at least one music identifier (Chang discloses that information is extracted from a digital audio file, a unique ID may be obtained.  The information may be extracted from a type of standard or non-standard tag (see [0019] and [0026]). It would have been obvious to include this Unique ID associated with each music file associated with playable music list, in order to better locate and retrieve music files.); and the music tag is determined according to music metadata (Chang discloses that metadata may be used to generate searchable tags to enable the user to locate and retrieve music files using a name of the artist, album, or individual tracks as search terms (see [0026])), and the music tag is associated with the music identifier (Chang discloses that information is extracted from a digital audio file, a unique ID may be obtained.  The information may be extracted from a type of standard or non-standard tag (see [0019] and [0026]).).
(see Chang [0003]).
As to claims 3 and 9, Chang further teaches synchronizing music metadata of the third party to a local server (see [0023] – sending tag information to metadata server to find matching metadata records to provide. This at the very least suggests gathering metadata from an external source to get the most current metadata.).
As to claims 4 and 10, Kim further teaches according to the music tag of a piece of music, acquiring a collection number of the piece of music from the third party, wherein the collection number indicates a number of music lists including the piece of music in the third party (see [0048] – similar music file groups having a predetermined number of common music files.); and 
determining an accuracy of the at least one music tag of the piece of music according to the collection number of the piece of music (see [0048] – similar music file groups meeting a predetermine number of common music files suggests a level of accuracy based on those music files with a number higher than the predetermined number being recommended to a user.).
Claims 5-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0239577 A1) in view of Chang et al (US 2015/0286722 A1), and further in view of Gilbert (US 2014/0180762 A1).
As to claims 5 and 11, Kim and Chang fail to explicitly recite acquiring the music list according to the music tag and a user profile. However, Gilbert teaches acquiring the music list according to the music tag and a user profile (see [0089]-[0091] – user profile data is collected based on user behaviors such as listening to types of music and showing interest.  Music is then sourced based on the user behavior.).
(see Gilbert [0004]).
As to claims 6 and 12, Gilbert further teaches generating the user profile according to historical data of a user on music playing (see [0063], [0103], and [0112] – profile page allows access to previous playlists).
Response to Arguments
Applicants’ arguments with respect to objections and rejections not repeated herein are moot, as the respective objections and rejections have been withdrawn in light of the instant amendments. Those arguments that still deemed relevant are now addressed below.
A. Applicant Argues:
Kim fails to disclose the feature (i) "receiving a search condition from a client terminal; searching for a music tag according to the received search condition" as recited in amended claim 1.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Kim teaches receiving a search condition from a client terminal (see [0036] and [0037] – user may search for music file according to tag information.  The written tag information is the search condition in the sense that it is supplied by the user.); and searching for a music tag according to the search condition (see [0036]-[0038] – searching for music file according to tag information entered by the user.  Music is recommended to the user based on a tag comparison or similarity. Applicant is also directed to [0041], which discloses the group creation unit may search for and group one or more music files including tag information identical to or related to the written-tag information to create the music file group. This clearly suggests searching for a music tag alongside of the music file itself that corresponds to the tag entered by the user as search criteria.)
B. Applicant Argues:
Kim fails to disclose the feature (ii) "acquiring a music list according to the searched music tag, wherein the music list comprises at least one music identifier" as recited in amended claim 1.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Kim teaches acquiring a music list according to the music tag, wherein the music list comprises at least one music identifier (see [0041]-[0043] – music file group is created based on tag information.  Adding music files to a playlist.  A music file group consists of a list index and a name of the music file group (i.e. music identifier).).
C. Applicant Argues:
Kim fails to disclose the feature (iii) "sending a music search request to a third party, wherein the music search request comprises the music list comprising the at least one music identifier" as recited in amended claim 1.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Kim teaches sending a music search request to a third party, wherein the music search request comprises the music list (see [0046] – the music file group consisting of a list index and a name is provided by the user terminal to the music file providing server (i.e. third party).). Kim fails to specifically recite the music list comprises the at least one music identifier. However, Chang teaches the music list comprises the at least one music identifier (Chang discloses that information is extracted from a digital audio file, a unique ID may be obtained.  The information may be extracted from a type of standard or non-standard tag (see [0019] and [0026]). It would have been obvious to include this Unique ID associated with each music file associated with playable music list, in order to better locate and retrieve music files.).
D. Applicant Argues:
Kim fails to disclose the feature (iv) "wherein the music tag is determined according to music metadata, and the music tag is associated with the music identifier" as recited in amended claim 1.
Although Chang teaches that the search augmentation module generates searchable tags according to metadata, because Kim does not mention "music metadata" at all and does not disclose a module for generating a tag, it would be not obvious to one of ordinary skill in the art, to modify the teachings of Kim to the tagging mechanism of Chang to obtain the above distinguishing feature "the music tag is determined according to music metadata" as recited in amended claim 1. In addition, Chang fails to disclose the features (i) to (iii) as well as "the music tag is associated with the music identifier" of (iv) as recited in amended claim 1.
	Response:
With respect to Applicant’s argument, the argument is not correct and the Examiner is not persuaded because Kim fails to specifically recite the music tag is determined according to music metadata, and the music tag is associated with the music identifier.
However, Chang teaches the music tag is determined according to music metadata (Chang discloses that metadata may be used to generate searchable tags to enable the user to locate and retrieve music files using a name of the artist, album, or individual tracks as search terms (see [0026])), and the music tag is associated with the music identifier (Chang discloses that information is extracted from a digital audio file, a unique ID may be obtained.  The information may be extracted from a type of standard or non-standard tag (see [0019] and [0026]).).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Kim to incorporate the tagging mechanism of Chang for the purpose of enhancing the searchability of the music files by using two levels of tags (see Chang [0003]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161